Citation Nr: 1300099	
Decision Date: 01/02/13    Archive Date: 01/11/13

DOCKET NO.  05-21 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for degenerative disc disease of the lumbar spine ("back disability).

2.  Entitlement to an initial rating in excess of 30 percent for right shoulder strain, on an extraschedular basis ("right shoulder disability").

3.  Entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans







ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel



INTRODUCTION

The Veteran had active military service from March 1986 to March 1996 and from October 2001 to June 2002.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from December 2003 and February 2004 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In December 2003, the RO granted service connection for the Veteran's right shoulder disability and assigned an initial 30 percent evaluation and, in February 2004, the RO denied an increased rating for his back disability and service connection for cervical strain.

In a December 2005 rating decision, the RO granted service connection for left lower extremity radiculopathy that was assigned an initial compensable evaluation.  He did not appeal that determination.

In an April 2008 decision, the Board denied the Veteran's claims for an increased initial rating for his right shoulder disability on a schedular basis, and an increased rating for eczema on a schedular and extraschedular basis.  The Board remanded the Veteran's claims for a rating in excess of 10 percent for a back disability and an initial rating in excess of 30 percent for right shoulder disability on an extraschedular basis to the RO via the Appeals Management Center (AMC) in Washington, D.C., for further development.

In a February 2011 decision, the Board granted service connection for a cervical spine disability and remanded the Veteran's claims for a rating in excess of 10 percent for a back disability, an initial rating in excess of 30 percent for right shoulder disability on an extraschedular basis, and entitlement to a TDIU, to the RO via the AMC for further development.

Then, in an August 2012 rating decision, the RO granted service connection for left and right upper extremity radiculopathy that were assigned initial 20 percent disability ratings effective from July 6, 2012, and radiculopathy of the right lower extremity, assigned an initial 10 percent rating, effective from July 6, 2012.  The Veteran has not expressed disagreement with these disability ratings.  

However, in a September 2012 written statement, the Veteran said he was having problems with his right and left upper and lower extremities years ago and "this decision about my left and right upper and lower extremit[ies] would have been warranted years ago:"  It is unclear if, by this statement, he seeks to raise a claim for an effective date earlier than July 6, 2012 for the grant of service connection and initial 20 and 10 percent disability ratings for left and right upper extremity radiculopathy and right lower extremity radiculopathy, respectively.  The matter is referred to the RO for further clarification of the Veteran's intent.

The Board notes that, in September 2012, after issuance of the RO's August 2012 supplemental statement of the case (SSOC), the Veteran submitted additional medical evidence dated to August 2012.  In his September 2012 statement, he said that it was "imperative that my files be sent to the BVA ASAP, I do not want Appeals Management looking over my records because I have no confidence in [its] ability to be fair or [trustworthy]".  The Board construes the Veteran's statement as a waiver of initial RO review of this new evidence.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003); 38 C.F.R. §§ 19.37, 20.1304 (2012).

The issues of entitlement to a rating in excess of 10 percent for a back disability and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the AMC.


FINDING OF FACT

The symptoms of the Veteran's service-connected right shoulder disability are contemplated by the rating schedule. 


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for right shoulder strain are not met on an extraschedular basis.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.71a, 4.73, Diagnostic Codes (DCs) 5200-5204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

The claim arises from disagreement with the initial rating following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  His service treatment and personnel records and VA and private records have been associated with the claims file, to the extent available.  All reasonably identified and available medical records have been secured.  A review of the Veteran's Virtual VA electronic file does not reflect any additional evidence relevant to the claims on appeal.

The Veteran was afforded VA examinations in July 2003, April 2005, December 2006, and July 2012, the reports of which are of record.  The Board finds that the VA examination reports are adequate for rating purposes as the claims file was reviewed, the examiners reviewed the pertinent history, examined the Veteran, provided clinical findings and diagnoses, and offered an etiological opinion with rationale from which the Board can reach a fair determination.  The records satisfy 38 C.F.R. § 3.326 (2012).

As noted above, in February 2012, the Board remanded the Veteran's case to the RO for further development that included contacting the Social Security Administration (SSA) and requesting all decisions and medical records considered with his application for SSA disability benefits, scheduling him for a VA examination to obtain an opinion as to whether his service-connected disabilities together precluded him from obtaining or maintaining employment for which he would otherwise be qualified, and adjudicating his claim of entitlement to a TDIU.  

The February 2008 remand sought to have the claim referred to VA's Director of Compensation and Pension for consideration of entitlement to an extraschedular rating under 38 C.F.R. § 3.321(b) (2012).  That development was also accomplished.

There has been substantial compliance with the remands, as a May 2012 memorandum details the RO's unsuccessful efforts to obtain the Veteran's SSA records, VA medical records dated to January 2012 were obtained, in July 2012, the Veteran underwent VA examination, and the RO denied entitlement to a TDIU in the August 2012 rating decision. 

The Board finds the duties to notify and assist have been met. 



II. Legal Analysis

The Board has reviewed the record in conjunction with this case that includes the Veteran's service treatment records, VA and non-VA medical record and examination reports, dated from 2001 to 2012, and his written statements in support of his claim.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant). 

Disability evaluations are normally determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service- connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

In Fenderson v. West, 12 Vet. App. 119, 126 (1999), the United States Court of Appeals for Veterans Claims (Court) noted that where, as here, the question for consideration is propriety of the initial evaluation assigned (for the right shoulder disability), evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" is required.  Id.  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In exceptional cases where schedular ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  "The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  Id.  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).

First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Board has jurisdiction to review determinations of the Director of Compensation and Pension or Undersecretary for Benefits regarding a Veteran's entitlement to an extraschedular rating.  Anderson v. Shinseki, 23 Vet. App. 423, 42-30 (2009).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  

The Veteran's statements describing the symptoms of his service-connected right shoulder disability are deemed competent evidence.  However, these statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria. 

The VA treatment records, and the 2003, 2005, 2006, and 2012 VA examination reports, described below, indicate that the Veteran is right-handed.  Thus, his service-connected right shoulder is considered his major extremity. 

Limitation of major arm motion to midway between side and shoulder level (45 degrees) will be rated as 30 percent disabling.  38 C.F.R. § 4.71a, DC 5201.  The next and highest rating for limitation of motion of the major arm is 40 percent and requires restriction of the arm to 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  See also 38 C.F.R. § 4.71, Plate I (2012).  A higher rating would require ankylosis or fixation of the joint, or loss or nonunion of the humeral head, none of which is shown here.  38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5202 (2012). 

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2012), pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2012).

As noted above, in April 2008, days prior to issuance of the Court's decision in Thun v. Peak, supra; this case was remanded to refer the Veteran's appeal of the initial rating for his service-connected right shoulder strain to the VA Director of Compensation and Pension, for consideration of an extraschedular rating under 38 C.F.R. § 3.321. 

In June 2010, the Director opined that "[n]o unusual or exceptional disability pattern has been demonstrated that would render application of the regular rating criteria as impractical.  The evidentiary record does not demonstrate that the symptomatology consistently associated with the [Veteran's] service-connected... right shoulder disabilit[y is] not wholly contemplated by the criteria utilized to assign the current evaluations."  See Shipwash v. Brown, 8 Vet. App. 218, 227 (1995), and Floyd v. Brown, 9 Vet. App. 94-96 (1996).  The Board has no reason to dispute this finding.

An extra-schedular rating under 38 C.F.R. § 3.321(b)(1) is based on the fact that the schedular ratings are inadequate to compensate for the average impairment of earning capacity due to the Veteran's disabilities.  Thun.  Exceptional or unusual circumstances, such as frequent hospitalization or marked interference with employment, are required.

The record includes a December 2002 letter to the United States Department of Labor from a private physician indicating that the Veteran complained of neck and right arm and shoulder pain.  It was noted that he injured himself two months earlier while at work at the United States Post Office when he pushed a cage full of mail.  The Veteran was to be off work for one week, then medically evaluated for release for work activity.

In a January 2003 statement, R.S., DO, advised that the Veteran should not work for two days due to his right shoulder and could then return to work with restrictions.  In later-dated 2003 and 2004 written statements, Dr. R.S. said that the Veteran was "totally incapacitated" due to neck, shoulder, and back pain. 

The July 2003 VA examiner said that the Veteran complained of daily right shoulder pain and had a work-related right shoulder injury.  He lost about three months of work over the past year due to right shoulder, neck, and low back pain.  The Veteran said he worked about 30 hours in the last three months.

In an August 19, 2003 statement, Dr. R.S. opined that the Veteran was unable to continue in his current job and was appropriate for further rehabilitation training.  Dr. R.S. said that the Veteran's functional limitations were a result of right shoulder injuries.

According to a September 12, 2003 VA outpatient record, a physical therapist suspected "some degree of symptom magnification and over-reaction with" the Veteran.  

A September 17, 2003 VA outpatient record shows that the Veteran was seen for an evaluation for an ability to work and reported low back and left knee pain.  The VA physician opined that "[a]t this time [the Veteran] is unable to work".  It was noted that the Veteran was starting vocational rehabilitation and was returning to school soon.  The right shoulder disability was not addressed.

The April 2005 VA examiner stated that the Veteran had worked for the post office until he went on medical leave without pay in July 2003, was terminated in October 2004, and had not worked since July 2003.  The Veteran said he had too much pain in his back, neck, and shoulder to work.  He was able to complete activities of daily living but needed assistance in tying his shoes, and was able to drive a car without problems.  The Veteran was currently a college student but there was one computer class he did not attend "because he has too much pain in his right arm using a computer".  The Veteran reported flare ups of right shoulder pain if he typed more than 20 minutes, lifted more than eight pounds, or threw a Frisbee.  He had difficulty tying his shoes because his hand was swollen and stiff.  Overhead lifting and driving were also painful.  The Veteran denied weakness, heat, redness, giving way, fatigability or lack of endurance.  

The VA examiner further noted that the Veteran would not allow passive range of motion on his right shoulder.  However, the examiner commented that, when the Veteran left the office, he had no grimace, got up out of his chair, dressed without grimace, and walked down the hall without grimace.  He exited the hospital walking down the steps with minimal abnormal gait and walked down the parking lot to his gar without any abnormal gait.  Diagnoses included a normal right shoulder.

In December 2006, a VA examiner reported that the Veteran complained of right shoulder pain particularly with lifting or overhead use.  The examiner said that the Veteran found it difficult to work for the post office and engage in heavy manual labor.  It was noted that the Veteran's lower back problems may have contributed to his change in vocation.  

The July 2012 VA examiner reported the Veteran's complaint of right shoulder pain and limited motion with flare ups when he tried to do things around the house.  The examiner did not consider the Veteran's efforts upon formal range of motion and muscle testing to be optimal and said the measures appeared to be invalid based upon direct observation.  In the VA examiner's opinion, the Veteran's shoulder condition impacted his ability to work in that "[h]is symtoms would limit his ability to do heavy lifting or continuous [repetitive] motion".  

The Board must consider whether the Veteran's right shoulder disability presents such an exceptional or unusual disability picture as to render impractical application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  

As just discussed, the Veteran's symptoms consist of limitation of motion and functional impairment as the result of pain.  These symptoms are specifically discussed in the schedular criteria discussed above.  38 C.F.R. §§ 4.40, 4.59, 4.40, 4.71a.

The Board notes that the Veteran has indicated that his service-connected right shoulder disorder caused him to be unemployed and, in support of his contention, he would point to the statements from Dr. R.S. regarding his right shoulder pain.  The schedule provides for a TDIU when the rating is less than 100 percent, and entitlement to such a rating remains pending.


VA examiners and treating physicians have indicated that the service-connected right shoulder disorder limits the type of work the Veteran can do, and he has reported lost time from work.  The schedular rating; however, contemplates considerable time lost from work consistent with the percentage assigned.  38 C.F.R. § 4.1.  To the extent that he experiences right shoulder weakness, lack of endurance, and fatigability, such factors are already contemplated in the 30 percent schedular rating currently in effect.  See DeLuca v. Brown, supra.  A separate rating for pain is not for assignment.  Spurgeon v. Brown, supra.

The adverse occupational impact of the Veteran's service-connected right shoulder disability is contemplated in the 30 percent rating now in effect.  Therefore, the Board does not find that the Veteran's case is outside the norm so as to warrant consideration of the assignment of an extraschedular rating.  See 38 C.F.R. § 4.1; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability evaluation itself is recognition that industrial capabilities are impaired).  Moreover, in June 2010, the VA Director of the Compensation and Pension Service reviewed the Veteran's records and similarly concluded that the Veteran's case does not warrant an extra schedular rating. 

As such, the Board finds that the preponderance of the evidence of record is against an initial rating in excess of 30 percent for the Veteran's service-connected right shoulder strain on an extraschedular basis.  The evidence is not so evenly balanced as to raise reasonable doubt concerning any material issue.  38 U.S.C.A. § 5107(b) 

Finally, in view of the holding in Fenderson, the Board has considered whether the Veteran is entitled to a "staged" rating for his service-connected right shoulder disability, as the Court indicated can be done in this type of case.  Based upon the record, the Board finds that at no time since the Veteran filed his original claim for service connection has the disability on appeal been more disabling than as currently rated under the present decision of the Board. 



ORDER

An initial rating in excess of 30 percent for right shoulder strain, on an extraschedular basis, is denied.



REMAND

The Veteran filed his claim for an increased rating for his back disability in December 2002.  At that time, his back disability was rated as 10 percent disabling under Diagnostic Code 5292, that rated limitation of lumbar spine motion, under rating criteria effective prior to September 26, 2003.

During the pendency of the Veteran's claim and appeal, the rating criteria for evaluating intervertebral disc syndrome were amended.  See 38 C.F.R. § 4.71a, DC 5293, effective September 23, 2002.  See 67 Fed. Reg. 54,345-49 (Aug. 22, 2002).  In 2003, further amendments were made for evaluating disabilities of the spine.  See 68 Fed. Reg. 51,454-58 (Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a, DCs 5235 to 5243 (2012)).  An omission was then corrected by reinserting two missing notes.  See 69 Fed. Reg. 32,449 (June 10, 2004).  The latter amendment and subsequent correction were made effective from September 26, 2003. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5292, effective prior to September 26, 2003, slight limitation of motion of the lumbar segment of the spine warranted a 10 percent evaluation; and a 20 percent evaluation required moderate limitation of motion.  38 C.F.R. § 4.71a, DC 5292 (2003), effective prior to September 26, 2003. A 40 percent evaluation was warranted where severe limitation of motion was shown.  Id.

Prior to September 26, 2003, under Diagnostic Code 5295, a 10 percent evaluation was warranted for lumbosacral strain if it was manifested by characteristic pain on motion.  A 20 percent evaluation was assigned when lumbosacral strain was manifested by muscle spasm on extreme forward bending and loss of lateral spine motion, unilateral, in the standing position.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003), effective prior to September 26, 2003.  A 40 percent evaluation was assigned for lumbosacral strain when it was manifested by severe symptomatology that included listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of motion on forward bending in standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  Id. 

Under the regulations currently in effect for evaluation spine disability, a 20 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent rating is warranted if the medical evidence shows forward flexion of the thoracolumbar spine to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine.  See 38 C.F.R. § 4.71a, the Spine, General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Codes 5235 to 5243 (2012). 

In July 2003, November 2005, April 2007, May and September 2008, and July 2012, the Veteran underwent VA examinations.  The November 2005, April 2007, September 2008 and July 2012 examiners considered the Veteran's efforts on range of motion studies suboptimal and the findings not reliable.  (The May 2008 VA examination report did not include range of motion studies).  

To date, only the July 2003 VA examination findings are considered reliable.  At that time, range of motion of the Veteran's lumbar spine was flexion to 40 degrees, extension to 15 degrees, right bending to 10 degrees, and left bending to 12 degrees, limited by pain.  The Veteran complained of pain over his entire spine.  There was no obvious spasm.  Upper and lower extremity reflexes were normal.  Results of x-rays taken at the time showed lumbosacral degenerative disc disease with degenerative joint disease at S1.  

In July 2012, the VA examiner said that she did not consider the Veteran's efforts on formal range of motion and muscle strength testing to be optimal.  Thus, the measures appeared to be invalid based upon direct observation.  

As such, and in the interest of due process and fairness, the Board is of the opinion that the Veteran's case should be returned to the July 2012 VA examiner for an addendum opinion so she can provide an estimate, to the extent possible, of whether the Veteran's range of motion was mild, moderate, or severely limited, based upon her observation. 

The issue of entitlement to a TDIU is inextricably intertwined with the claim for an increased rating for the Veteran's back disability.  Holland v. Brown, 6 Vet. App. 443, 446 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991).  Furthermore, in a July 2012 letter, the RO requested that he complete and return a formal claim for that benefit (VA Form 21-8940).  In September 2012, the Veteran submitted a lengthy written statement regarding his employability.  However, to date, he has not submitted a completed VA Form 21-8940.  In order for VA to process claims, individuals applying for benefits have a responsibility to cooperate with the agency in the gathering of evidence necessary to establish continuing entitlement to benefits.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Veteran has not done this.  If he does not submit the requested form, the Board will have no choice but to consider this claim abandoned.  See 38 C.F.R. § 3.158 (2012).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran in writing, provide him with another VA Form 21-8940, and request that he return the completed form to VA as soon as possible.  Advise him that failure to return the completed form could result in the Board considering his claim for a TDIU  abandoned, pursuant to 38 U.S.C.A. § 3.158.

2.  Return the Veteran's records to the examiner who conducted the July 11, 2012 VA examination at the VA medical center in St. Louis for an addendum opinion.  The examiner should provide a possible estimate of the Veteran's lumbar range of motion (flexion, extension, et. al.) based on observation, including whether there was mild, moderate, or severe limitation of motion.  If the July 2012 VA examiner is unavailable, an opinion should be requested from another examiner and another VA examination should be scheduled, if deemed necessary.

3.  If any benefit sought is not granted in full, issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


